Case 5:19-cv-01699-GW-AGR Document 45 Filed 05/08/20 Page 1 of 3 Page ID #:152




   1   Daniel M. Cislo, Esq., No. 125,378
          dancislo@cislo.com
   2   C. Wook Pak, Esq., No. 244,780
          wpak@cislo.com
   3   CISLO & THOMAS LLP
       12100 Wilshire Boulevard, Suite 1700
   4   Los Angeles, California 90025
       Telephone: (310) 451-0647
   5   Telefax: (310) 394-4477
   6   Attorneys for Defendant/Third-Party Plaintiff
       Green Planet, Inc.
   7
   8                        UNITED STATES DISTRICT COURT
   9           CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
  10   SPECTRUM LABORATORIES, LLC,                     Case No. 5:19-cv-01699-GW-AGRx
  11
                          Plaintiff,                   SECOND JOINT STIPULATION
  12                                                   TO EXTEND SCHEDULING
  13   v.                                              ORDER DEADLINES
  14
       GREEN PLANET, INC.,                               Judge: Hon. George H. Wu
  15
  16                      Defendant.

  17   GREEN PLANET, INC.,
  18
                       Third-Party Plaintiff,
  19   v.
  20
       SAMSON PHARMACEUTICALS, INC.,
  21
  22                   Third-Party Defendant.
  23
  24
  25
  26
  27
  28
                           SECOND JOINT STIPULATION TO EXTEND
                              SCHEDULING ORDER DEADLINES
                                                                               Case 5:19-cv-01699-GW-AGR Document 45 Filed 05/08/20 Page 2 of 3 Page ID #:153




                                                                                         1      SECOND JOINT STIPULATION TO EXTEND SCHEDULING ORDER
                                                                                         2                                        DEADLINES
                                                                                         3
                                                                                         4          Plaintiff Spectrum Laboratories LLC (“Spectrum”), Defendant/Third-Party
                                                                                         5    Complainant Green Planet, Inc. (“Green Planet”), and Third-Party Defendant
                                                                                         6    Samson Pharmaceuticals, Inc. (“Samson”) (collectively referred to as “the Parties”),
                                                                                         7    by and through their respective counsel of record, hereby stipulate and agree as
                                                                                         8    follows:
                                                                                         9
                                                             Facsimile: (310) 394-4477




                                                                                         10         WHEREAS, on April 6, 2020, the Parties filed their first Stipulation to Extend
                                                                                         11   Scheduling Order Deadlines (Dkt. 43) to extend the scheduling order deadlines by
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   60 days due to settlement negotiations;
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14         WHEREAS, on April 10, 2020, this Court granted the Parties’ Stipulation to
                                                                                         15   Extend Scheduling Order Deadlines (see, Dkt. 44) and adopted the new deadlines
                        Telephone: (310) 451-0647




                                                                                         16   proposed in the Supplement to Joint Rule 26(f) Report (Dkt. 43-2);
                                                                                         17
                                                                                         18         WHEREAS, the Parties have exchanged and continue to exchange information
                                                                                         19   directed towards settlement, and Spectrum has made a settlement offer, which is
                                                                                         20   currently under consideration;
                                                                                         21
                                                                                         22         WHEREAS, on May 6, 2020, the Parties met and conferred regarding a second
                                                                                         23   extension to the adopted deadlines in the Supplement to Joint Rule 26(f) Report (Dkt.
                                                                                         24   43-2) so as to facilitate further discussions of settlement and provide ample time to
                                                                                         25   settle this case without unnecessarily incurring fees for their respective clients;
                                                                                         26         ///
                                                                                         27         ///
                                                                                         28         ///

                                                                                                                                     1
                                                                                                                    SECOND JOINT STIPULATION TO EXTEND
                                                                                                                       SCHEDULING ORDER DEADLINES
                                                                               Case 5:19-cv-01699-GW-AGR Document 45 Filed 05/08/20 Page 3 of 3 Page ID #:154




                                                                                         1               NOW THEREFORE, the Parties hereby stipulate, subject to the Court’s
                                                                                         2    approval, that the current Scheduling Order deadlines be extended by approximately
                                                                                         3    60 days as shown in the attached Second Supplement to Joint Rule 26(f) Report.
                                                                                         4
                                                                                         5
                                                                                         6                                                           Respectfully submitted,
                                                                                         7                                                           MCDONALD HOPKINS LLC
                                                                                         8     Dated: May 8, 2020                                    By: /s/Matthew J. Cavanagh
                                                                                         9                                                           Attorneys for Plaintiff
                                                             Facsimile: (310) 394-4477




                                                                                         10                                                          Spectrum Laboratories, LLC

                                                                                         11                                                          CISLO & THOMAS LLP
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                               Dated: May 8, 2020                                    By:         /s/C. Wook Pak
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14                                                          Attorneys for Defendant and Third-Party
                                                                                                                                                     Complainant Green Planet, Inc.
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16                                                          CONKLE, KREMER & ENGEL
                                                                                         17
                                                                                         18    Dated: May 8, 2020                                    By: /s/Sherron Wiggins
                                                                                         19
                                                                                                                                                     Attorneys for Third-Party Defendant Samson
                                                                                         20                                                          Pharmaceuticals, Inc.
                                                                                         21
                                                                                         22   \\SRV-DB\TMDOCS\19-40030\Second Joint Stipulation to Extend Scheduling Order Deadlines.docx


                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                    2
                                                                                                                                   SECOND JOINT STIPULATION TO EXTEND
                                                                                                                                      SCHEDULING ORDER DEADLINES
